                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:90-cr-85-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
ERIC LAMOUNT WHITENER,                 )
                                       )
                  Defendant.           )
_______________________________________)

        THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence, including a supplement filed through counsel. (Doc. No. 237,

248).

                                          ORDER

        IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                               Signed: March 16, 2021




         Case 3:90-cr-00085-MOC Document 251 Filed 03/16/21 Page 1 of 2
Case 3:90-cr-00085-MOC Document 251 Filed 03/16/21 Page 2 of 2
